Citation Nr: 0005727	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for fracture of the right middle metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO assigned a 0 percent, noncompensable disability rating for 
a fracture of the right middle metacarpal.  In July 1997, and 
again in March 1998, the Board remanded the case for 
additional action.  The veteran appeared at a hearing at the 
RO in September 1997.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right middle finger is not currently shown 
to have ankylosis, limitation of motion, or other impairment 
of function residual to a fracture of the metacarpal of that 
finger in 1974.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a fracture of the right middle finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Code 5226 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a higher disability rating for a 
service-connected fracture of the right middle metacarpal.  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the rating initially assigned 
for his right middle metacarpal fracture.  The rating 
schedule provides for higher ratings for finger disabilities.  
Therefore, the Board finds that the veteran's increased 
rating claim is well grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's increased 
rating claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The veteran's service medical records reflect that he 
sustained a traumatic injury to his right hand in August 
1974.  X-rays showed a fracture of the third metacarpal.  His 
right hand was placed in a short arm cast for four weeks.  
The service medical records do not show any further treatment 
of the finger.

In a VA medical examination in September 1993, the veteran 
reported a history of joint swelling, with no recent joint 
complaints.  In a September 1997 hearing at the RO, the 
veteran asserted that his problems with his injured finger 
and problems with his right hand were all part of the same 
problem.  He reported that he had painful spasms in his right 
hand that flared up with use of that hand.  In May 1998, the 
Board denied the veteran's claim for service connection for 
arthritis of the right hand secondary to the fracture of the 
right middle metacarpal.  The Board found that the veteran 
had not submitted evidence to create a well grounded claim 
for service connection of arthritis of the hand.

On VA examination in May 1998, the veteran reported the 
history of the fracture of the finger during service.  The 
veteran reported that he currently had cramps in his right 
hand, in the hypothenar eminence.  He reported that he was 
unable to use his right hand for tasks like hammering nails 
or pushing a lawn mower.  The examiner observed a full range 
of motion of the third finger and the other fingers of the 
veteran's right hand.  There was no evidence of swelling, 
tenderness, deformity, or pain on motion of the third finger.  
The active and passive ranges of motion were the same.  The 
examiner found that the veteran had hypothenar pain and an 
early spasm reproduced by compression of the ulnar artery and 
nerve on the right side of the wrist.  The examiner's 
diagnoses were as follows:

1.  Finger fractured, healed without 
residuals.

2.  Spasm of the right hand probably 
secondary to decreased circulation of the 
ulnar artery of the right hand.

In June 1999, the VA physician who examined the veteran in 
May 1998 provided an addendum to the examination report.  The 
examiner reported that x-rays of the veteran's right hand 
were normal.  The examiner again reported that the fracture 
of the veteran's finger was healed and without residual.  The 
examiner amended the diagnosis for the right hand disorder 
to: "Peripheral vascular disease of the ulnar artery to 
right hand, prominent only with activity."

The Board has denied service connection for a condition 
manifested by pain in the veteran's right hand.  The evidence 
from medical examinations also supports the conclusion that 
the pain and spasm in the right hand that the veteran has 
reported is a separate condition from any residual disability 
due to the fracture of the metacarpal of his right third 
finger.  The Board notes, therefore, that the appropriate 
rating for the service-connected fracture must be based on 
the manifestations of that fracture only, and not of any 
other conditions affecting the veteran's right hand.

Under the rating schedule, ankylosis, or complete loss of 
motion, of the middle finger is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (1999).  
The rating schedule does not provide a compensable rating for 
limitation of motion of the middle finger that falls short of 
ankylosis.  VA medical examination revealed a full range of 
motion of the veteran's right middle finger.  The examination 
did not indicate that the fracture of the veteran's finger 
produced residual impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  Indeed, the 
examiner found that the veteran had no residuals of the 
healed fracture.  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for residuals of the right middle 
metacarpal fracture.  In light of the evidence that the 
healed fracture does not impair function of the veteran's 
finger, the Board concludes that the manifestations of that 
healed fracture do not present an exceptional or unusual 
disability picture such as would necessitate referral of the 
case to the Chief Benefits Director or the Director of the 
Compensation and Pension Service for the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  Accordingly, the claim for an increased rating is 
denied.


ORDER

Entitlement to an increased, compensable disability rating 
for residuals of a fracture of the right middle metacarpal is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

